Citation Nr: 0700780	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-16 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to a rating in excess of 40 percent for the 
cervical spine disability.

3.  Entitlement to service connection for fibrocystic breast 
disease.

4. Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for a thoracic spine 
disorder.

7.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from March 1978 to 
June 1998.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claims for 
increased ratings for her hemorrhoid and cervical spine 
disabilities, as well as her claims for service connection 
for fibrocystic breast disease, sinusitis and bronchitis and 
her attempt to reopen her claims of entitlement to service 
connection for a low back disorder and a thoracic spine 
disorder.  

The appellant's claim for service connection for a low back 
disorder was originally denied in a December 1998 rating 
decision.  The appellant was notified that same month and did 
not appeal.  The December 1998 rating decision, therefore, 
represents the last final action on the merits of the claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The RO subsequently 
again denied the appellant's claim for service connection for 
the low back in a March 2000 rating decision.  The March 2000 
rating action also represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for a low back disorder.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The provisions of 38 C.F.R. § 3.156(a) which defines new and 
material evidence were amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment applies 
in this case as the appellant's claim to reopen was filed in 
August 2003.

The appellant's claim of entitlement to service connection 
for a thoracic spine disorder was originally denied as not 
well grounded in a rating decision issued by the RO in March 
2000.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) eliminated the 
concept of a well-grounded claim and Section 7(b) of the VCAA 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made.  Therefore the Board finds that 
the denial of the claim for service connection for a thoracic 
spine disorder meets the criteria of Section 7(b) and this 
claim is not one that requires new and material evidence.  

The increased rating for the cervical spine issue, the new 
and material evidence issue and the claims for service 
connection for sinusitis, bronchitis and a thoracic spine 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's hemorrhoid disability is currently 
manifested by objective clinical findings of internal 
hemorrhoids with no findings of anemia or fissures.  

2.  There is no objective clinical evidence of large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.

3.  The appellant's hemorrhoids do not present an exceptional 
or unusual disability picture not contemplated by the rating 
schedule; that disability has not required any 
hospitalization, nor has it been demonstrated to present 
marked interference with employment.

4.  Based on the clinical findings of record, the appellant 
has fibrocystic breast disease that was first manifested 
during her active military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
hemorrhoid disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).

2.  The criteria for the establishment of service connection 
for fibrocystic breast disease are met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
increased rating claim by correspondence dated in December 
2001, and December 2003.  

Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating for 
hemorrhoids.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations.  Service, 
post-service and retired military medical records were 
obtained and associated with the claims file.  The appellant 
did not provide any information to VA concerning available 
treatment records that she wanted the RO to obtain for her 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.  In addition, the entire 
period from the date of the appellant's claim until the 
present is under appellate review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for her 
claimed hemorrhoid disability, as well as the assistance VA 
would provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the evidence 
needed for increased evaluations, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

The appellant contends that her hemorrhoid disability is more 
severely disabling than the currently assigned noncompensable 
evaluation reflects.  She maintains that her hemorrhoid 
condition warrants an increased evaluation.

The appellant underwent a VA medical examination in December 
2001; she complained of impacted stools.  The appellant also 
reported occasional blood in her stools.  She deferred a 
rectal examination, stating that her hemorrhoids were all 
internal that day.

Review of the appellant's outpatient retired military 
treatment records reveals that she was treated for various 
conditions from 2001 to 2003.  There is no mention of any 
large or thrombotic hemorrhoids.  There is no mention of 
hemorrhoids involving persistent bleeding with secondary 
anemia or with fissures.

The appellant underwent another VA medical examination in 
April 2004; she again complained of impacted feces.  She also 
complained of constipation.  The appellant was noted to have 
had weight gain and not weight loss.  There were no signs or 
symptoms of anemia or malnutrition.  The appellant said that 
she had no problems with nausea or vomiting and she reported 
no side-effects from her medications.  On physical 
examination, there was no fistula.  There were no external 
hemorrhoids.  Internal hemorrhoids were observed; these were 
not protruding.  The examiner rendered a diagnosis of 
internal hemorrhoids.  

The appellant underwent another medical examination in May 
2005; she reported experiencing constipation.  The rectal 
examination revealed no hemorrhoids.  The examiner stated 
that anemia was not found.

The RO has rated the appellant's hemorrhoids under Diagnostic 
Code 7336.  Under that Diagnostic Code, mild or moderate 
hemorrhoids are rated noncompensably disabling.  Large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

The Board has weighed the evidentiary value of the 
appellant's statements against the objective physical 
findings.  The Board concludes that the most probative 
evidence of the degree of disability is the medical evidence.  
There is no medical evidence that the appellant has had 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences at 
any time since 2001.  There is no clinical evidence of any 
persistent bleeding or any anemia.  There is no clinical 
evidence of the existence of any fissures.  In the absence of 
evidence to support a finding of symptomatology equivalent to 
that associated with a compensable rating, the Board 
concludes that disability or symptoms due to the hemorrhoids 
are no more than moderate, and thus are non-compensable.  In 
short, there is no evidence of large or thrombotic 
hemorrhoids that were irreducible, with excessive redundant 
tissue, or evidence of frequent recurrences, or of persistent 
bleeding, anemia, or fissures.  

Given the foregoing findings, specifically the absence of any 
large or thrombotic hemorrhoids that are irreducible with 
excessive redundant tissue evidencing or frequent 
hemorrhoidal recurrences, it is the determination of the 
Board that the service-connected hemorrhoids are not 
productive of more than moderate impairment and therefore a 
compensable evaluation is not warranted.  Additionally, there 
is no suggestion in the record that the rating is not an 
accurate reflection of the disability experienced by the 
appellant.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the hemorrhoid 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected hemorrhoid disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.




There is no evidence that the schedular evaluation in this 
case is inadequate.  As discussed above, there are higher 
ratings for hemorrhoids, but the required manifestations have 
not been shown in this case.  No evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for the 
hemorrhoids, and she has not demonstrated marked interference 
with employment.  

There is no objective evidence of any symptoms due to the 
hemorrhoids that are not contemplated by the rating criteria.  
Consequently, referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

For the foregoing reasons, the preponderance of the evidence 
is against the appellant's increased rating claim.  Since the 
preponderance of the evidence is against the increased rating 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  



To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in 
November 1977; no breast pathology was clinically observed or 
noted.  The appellant subsequently underwent an examination 
in December 1979, and a lump was found in her left breast.  
The appellant was noted to have had normal breast 
examinations in February 1981, November 1982, November 1984, 
and July 1985.  A March 1985 breast x-ray report indicates 
that no malignancy was noted.  The appellant underwent a 
periodic examination in March 1989.  The master problem list 
at that time included fibrocystic breast disease and the 
onset date was stated to be in 1979.  The appellant underwent 
a retirement examination in March 1998; the examiner rendered 
various diagnoses that including one of fibrocystic breast 
disease.  

Post-service, the appellant underwent a VA medical 
examination in April 2004; the examiner noted that the 
appellant had a history of fibrocystic breast disease.  On 
physical examination, there was a finding of fibrocystic 
breast disease.  The examiner rendered a diagnosis of 
fibrocystic breast disease. The appellant underwent another 
VA medical examination in May 2005; the breast examination 
revealed the presence of fibrocystic breast disease 
bilaterally.

Given that the veteran is presumed to have been in sound 
condition at entry, the evidence of record indicates that the 
appellant experienced fibrocystic breast disease 
approximately two years after her entry into service, and 
that this condition has persisted to the present time.  There 
is no medical opinion of record to contradict such a 
conclusion.  Entitlement to service connection for 
fibrocystic breast disease is therefore warranted.


ORDER

An increased (compensable) evaluation for the appellant's 
hemorrhoid disability is denied.

Service connection for fibrocystic breast disease is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The applicable regulations in effect at the time of the 
appellant's August 2003 claim contained a number of 
Diagnostic Codes relating to the spine.  Diagnostic Code 5293 
stated that intervertebral disc syndrome was to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under Diagnostic Code 
5293, as in effect from September 23, 2002, through September 
25, 2003, a 60 percent rating required incapacitating 
episodes having a total duration of at least six weeks; there 
is no clinical evidence of record to establish that the 
appellant ever experienced an incapacitating episode.  

However, it does not appear that the RO analyzed the 
appellant's disability using separate evaluations of its 
chronic orthopedic and neurologic manifestations.  The 
evidence of record indicates that the appellant has 
complained of left arm numbness and the April 2004 VA medical 
examination included a finding of decreased sensation to 
touch in the left arm.  In addition, the appellant reported 
during that examination that she experienced headaches 
associated with the neck pain from her cervical disability.  
There is no indication whether or not the appellant has a 
chronic headache condition (a neurological disorder) that is 
secondary to the cervical spine disability.

In addition, the April 2003 radiology report from Martin Army 
Community Hospital states that the appellant had demonstrated 
right torticollis.  The RO did not obtain an opinion as to 
the etiology of the torticollis, including whether it was a 
neurological manifestation of the appellant's cervical spine 
disability.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the appellant's 
cervical spine disability.  The considerations described 
above require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The appellant and her representative have raised the issues 
of entitlement to secondary service connection for a low back 
disorder and for a thoracic spine disorder, claimed as due to 
the appellant's service-connected cervical spine disability 
or, in the alternative, by way of aggravation.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the questions of whether the appellant's 
service-connected neck disability is etiologically related to 
any current low back or thoracic spine pathology.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

In its August 2002 rating decision, the RO noted that the 
appellant's entrance examination in 1977 included a finding 
that the appellant had mild sinus congestion with a history 
of sinusitis.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  
A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.


In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that sinusitis preexisted the 
appellant's entry into active military service in March 1978.  
The RO did not determine whether or not the claimed 
bronchitis or the allergic rhinitis shown on the appellant's 
March 1998 retirement examination is related to such a pre-
existing condition.  The RO also has not determined whether, 
if that condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  

The RO never obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory.

As previously noted, the March 2000 denial of the appellant's 
claim for service connection for a thoracic spine disorder on 
the ground that the claim was not well-grounded meets the 
criteria of Section 7(b) and this claim is not one that 
requires new and material evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, her new and material evidence claim for service 
connection for a low back disorder must be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of her claims, and of 
what part of such evidence she should 
obtain and what part the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim she has in her 
possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the low back new and material evidence 
claim on appeal as well as the evidence 
and information that is necessary to 
establish her entitlement to the 
underlying claim for the benefits sought 
by the appellant.  She should also be 
told to provide any evidence in her 
possession pertinent to the claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate her petition to reopen her 
claim of entitlement to service 
connection for a low back disorder that 
was last denied in a March 2000 rating 
decision.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided her 
with any treatment for her claimed 
conditions since her separation from 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.

4.  The AMC/RO should obtain the 
appellant's VA Vocational Rehabilitation 
records (or legible copies thereof) and 
associate them with the claims file.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an otolaryngologist in order to 
determine the nature, onset date and 
etiology of any sinusitis, bronchitis and 
rhinitis.  The reviewing doctor should 
consider the information in the claims 
file to provide an opinion as to the 
diagnosis and etiology of any chronic 
sinusitis, bronchitis or rhinitis found.  
The reviewer should offer an opinion as 
to the medical probabilities that any 
current sinusitis, bronchitis or rhinitis 
is attributable to the veteran's military 
service.  

The otolaryngologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
sinusitis, bronchitis or rhinitis, 
if any, can it be concluded with 
clear and unmistakable certainty 
that any such currently diagnosed 
condition preexisted the appellant's 
entry into active military service 
in March 1978?  

(b)  If any current sinusitis, 
bronchitis or rhinitis clearly 
preexisted military service, can it 
be concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be 
due to the natural progression of 
the disease?  

If the otolaryngologist determines that 
an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the pathology 
associated with the cervical spine 
disability.  All appropriate tests should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of any report.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle or bone affected by the 
cervical spine disability and comment 
upon the nature, extent, and current 
degree of impairment manifested.  The 
examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected cervical disability and 
discuss, in particular, whether or not 
the appellant has a chronic headache 
disorder that is etiologically associated 
with her neck disability.  The rationale 
for all opinions expressed should also be 
provided.

In addition, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
upper extremity or spine function.  

The examiner(s) should state whether or 
not any arthritis of any portion of the 
spinal column is attributable to the 
veteran's military service, pre- or post-
service trauma, or some other cause or 
causes.

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any lower extremity muscle 
atrophy, any spine arthritis, any 
impairment due to the neck disability, 
any incoordination, any weakened movement 
and any excess fatigability on use.  The 
examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

8.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

9.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

10.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
remaining claims.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003); and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


